PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,364,566
Issue Date: 30 Jul 2019
Application No. 15/295,172
Filing or 371(c) Date: 17 Oct 2016
For: SELF-LOCKING METAL FRAMING CONNECTIONS USING PUNCHED OUT TABS, LEDGES AND NOTCHES


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed March 31, 2022 and supplemented on April 5, 2022, to accept an unintentionally delayed claim of priority as set forth in the ADS, filed March 31, 2022. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED. 

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into Patent No. 10,364,566 on July 30, 2019. 

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 


The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to the prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



This petition does not meet requirement (1) above. 

With respect to (1) above: The ADS, filed March 31, 2022, and the draft certificate of correction, filed March 31, 2022, are not acceptable.

With respect to the ADS:  There is a typographical error in the eighth entry on page 2 of the ADS. Applicant typed an incorrect filing date for Prior Application Number 62/244,135. Application No.62/244,135 was filed on October 20, 2015, not November 20, 2015. Please correct this error.

None of the information in the March 31, 2022 ADS has been entered into Office databases. Please make the change discussed above and carry forward all other information and markings (including the changes made to the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Application section) from the March 31, 2022 ADS to a new ADS.

With respect to the draft certificate of correction:  Applicant must correct the front page of the Letters Patent and the Related Application section of the specification. The March 31, 2022 draft certificate of correction does not clearly do so.

As stated in the decision on petition of February 17, 2022: Applicant must submit an acceptable draft certificate of correction and the $30 balance due for the certificate of correction fee. 

In addition, as stated in the decision on petition of February 17, 2022:  Applicant may only include incorporation by reference language with respect to the applications already listed in the “CROSS REFERENCED TO RELATED APPLICATION” section of the Letters Patent. When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  See MPEP 201.06(c) and 608.04(b).  No new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).  It is not possible to incorporate by reference the newly claimed nonprovisional and provisional applications. 

The text within the two dotted lines on the following page should be reproduced on a PTO/SB/44 form  (Office certificate of correction form) and submitted with the future-filed renewed petition. Please take care to identify the correct identifiers for this patent at the top of the certificate of correction. The draft certificate of correction,filed, March 31, 2022, lists an incorrect application number.
-------------------------------------------------------------------------------------------------------------
Correction to the title page of the patent should be as follows:

	Related U.S. Application Data

(63) Continuation-in-part of 15/090,460, filed April 4, 2016, now Pat. No. 11,060,281, which is a continuation-in-part of application No. 14/946,378, filed Nov. 19, 2015, which is a continuation-in-part of application No. 13/398,243, filed Feb. 16, 2012, which is a continuation-in-part of application No. 12/456,707, filed June 22, 2009, now Pat. No. 8,161,699.

(60) Provisional application No. 62/378,615, filed Aug. 23, 2016, Provisional application No. 62/369,041, filed Jul. 30, 2016, Provisional application No. 62/345,153, filed Jun. 3, 2016, Provisional Application No. 62/294,756, filed Feb. 12, 2016, Provisional application No. 62/274,134, filed Dec. 15, 2015, Provisional application No. 62/264,033, filed Dec. 7, 2015, Provisional application No. 62/244,135, filed Oct. 20, 2015, Provisional application No. 62/242,705, filed Oct. 16, 2015, Provisional application No. 62/208,766, filed Aug. 23, 2015, Provisional application No. 62/175,191, filed Jun. 12, 2015, Provisional application No. 62/170,269, filed Jun. 3, 2015, Provisional application No. 62/143,097, filed Apr. 4, 2015, 
Provisional application No. 62/175,191, filed Jun. 12, 2015, Provisional application No. 62/170,269, filed June 3, 2015, Provisional application No. 62/139,916, filed Mar. 30, 2015, Provisional application No. 62/083,276, filed Nov. 23, 2014, Provisional application No. 61/629,552, filed Nov. 22, 2011, and Provisional application No. 61/626,044, filed Oct. 24, 2011.

Correction to the specification should be as follows: 

Please replace Column 1, lines 8-20 with the following:

CROSS REFERENCE TO RELATED APPLICATIONS

This application is a continuation-in-part of application No. 15/090,460, which claims benefit to Provisional application No. 62/242,705, filed Oct. 16, 2015, Provisional application No. 62/208,766, filed August 23, 2015, Provisional application No. 62/175,191, filed Jun. 12, 2015, Provisional application No. 62/170,269, filed Jun. 3, 2015, Provisional application No. 62/143,097, filed Apr. 4, 2015. 

Application No. 15/090,460 is a continuation-in-part of application No. 14/946,378, filed Nov. 19, 2015, which claims benefit to Provisional application No. 62/175,191, filed Jun. 12, 2015, Provisional application No. 62/170,269, filed Jun. 3, 2015, Provisional application No. 62/139,916, filed Mar. 30, 2015, and Provisional application No. 62/083,276, filed Nov. 23, 2014. 

Application No. 14,946,378 is a continuation-in-part of application No. 13/398,243, filed Feb. 16, 2012, which is a continuation-in-part of application No. 12/456,707, filed Jun 22, 2009, now Pat. No. 8,161,699. 

Application No. 13/398,243 claims benefit of Provisional application No. 61/629,552, filed Nov. 22, 2011 and Provisional application No. 61/628,044, filed Oct. 24, 2011. 

This application claims benefit of Provisional application No. 62/378,615, filed Aug. 23, 2016, Provisional application No. 62/369,041, filed Jul. 30, 2016, Provisional application No. 62/345,153, filed Jun. 3, 2016, Provisional application No. 62/294,756, filed February 12, 2016, Provisional application No. 62/274,134, filed Dec. 15, 2015, Provisional application No. 62/264,033, filed Dec. 7, 2015, and Provisional application No. 62/244,135, filed Oct. 20, 2015.


The disclosures of Provisional application No. 62/242,705, filed Nov. 15, 2015, application No. 15/090,460, filed Apr. 4, 2016, Provisional application No. 62/244,135, filed Nov. 20, 2015, Provisional application No. 62/264,033, filed Dec. 7, 2015, Provisional application No. 62/274,134, filed Dec. 15, 2015, and Provisional application No. 62/345,153, filed Jun. 3, 2016, including all drawings and all the specifications, are hereby incorporated by reference in their entireties into this US Patent Application.

----------------------------------------------------------------------------------------------------

If reconsideration of this decision is desired, petitioner is encouraged to file a renewed petition under 37 CFR 1.78(c) and (e) (no additional petition fee due), another ADS correcting the typographical error discussed above and with all information in the Domestic Benefit/National Stage Information section and the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Application section underlined, the $30 balance due for the certificate of correction and a draft certificate of correction correcting both the title page of the Letters Patent and the CROSS REFERENCE TO RELATED APPLICATIONS section of the specifications (no additional fee).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file electronically.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET